[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-11776                FEBRUARY 14, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                 D. C. Docket No. 04-00551-CR-T-27-MAP

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

JUAN DE DIOS MIRANDA MEDRANO,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 14, 2006)

Before TJOFLAT, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

     Juan de Dios Miranda Medrano appeals his 168-month sentence for
conspiracy to possess with the intent to distribute five kilograms or more of

cocaine while aboard a vessel subject to the jurisdiction of the United States and

possession with the intent to distribute five kilograms or more of cocaine while

aboard a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. § 1903(a), (g), and (j), and 21 U.S.C. § 960(b)(1)(B)(ii). We AFFIRM.

                                 I. BACKGROUND

      Medrano, a Colombian born in 1945, was on a “go-fast” boat intercepted by

United States Coast Guard officers. During a pursuit from the officers, the crew

jettisoned 58 bales from the boat, which were later determined to contain 1,450

kilograms of cocaine. Medrano and other crew members told the officers that they

were recruited to transport the cocaine by an individual named “Pedro.”

      A federal grand jury indicted Medrano for conspiracy to possess with the

intent to distribute five kilograms or more of cocaine while aboard a vessel subject

to the jurisdiction of the United States, in violation of 46 U.S.C. § 1903(a), (g), and

(j), and 21 U.S.C. § 960(b)(1)(B)(ii) (Count 1); and possession with the intent to

distribute five kilograms or more of cocaine while aboard a vessel subject to the

jurisdiction of the United States, in violation of 46 U.S.C. § 1903(a) and (g), and

21 U.S.C. § 960(b)(1)(B)(ii) (Count 2). R1-8 at 1-2. The indictment alleged a total

of 1,450 kilograms of cocaine. Id. at 4. Medrano pled guilty to both counts of the



                                           2
indictment without entering into a plea agreement with the government.

      The probation officer set Medrano’s base offense level at 38 pursuant to

U.S.S.G. § 2D1.1(c)(1). Medrano received a two-level enhancement under

§ 2D1.1(b)(2)(B) based on his role as the captain of the “go-fast” boat and a two-

level reduction under § 2D1.1(b)(7) because he met the safety-valve criteria found

in § 5C1.2. He also received a net three-level reduction for acceptance of

responsibility under § 3E1.1, resulting in a total offense level of 35. Medrano was

assessed no criminal history points, making his criminal history category I. His

Sentencing Guidelines range was 168 to 210 months of imprisonment. Neither

party objected to the presentence investigation report.

      At sentencing, Medrano argued that he should receive a sentence of 121

months of imprisonment because that sentence would be sufficient but not greater

than necessary to comply with the requirements of 18 U.S.C.§ 3553(a) and would

account for Medrano’s age of 60, when life expectancy of a Colombian citizen is

66. R3 at 4-7. The government responded that (1) Medrano’s father, 84, exceeded

the average life expectancy, and Medrano would receive good health care and

nutrition while in prison, and (2) a sentence within the Sentencing Guidelines

range would be in parity with the sentences received by Medrano’s codefendants.

Id. at 8-11. The district judge noted parity as an important § 3553(a) factor, opined



                                          3
that Medrano was not eligible for a minor-role reduction because he was the

captain of the “go-fast” boat and stated that his status as the captain and being a

more mature individual did not justify the type of sentence or reduction Medrano

sought. Id. at 14-16. The judge stated, “There is a need to impose severe

sentences in these cases as a—to have a deterrent effect to similar criminal conduct

and to reflect the seriousness of the offense.” Id. at 16. The district judge

sentenced Medrano to 168 months of imprisonment on each count, to run

concurrently, and five years of supervised release on each count, to run

concurrently. Id.

      On appeal, Medrano argues that the facts of this case, including (1) the

vessel was a small speedboat; (2) there was no evidence that the vessel or the drugs

aboard were heading to the United States; (3) Medrano only earned $11,745 for his

role, which is small in comparison to the larger drug smuggling conspiracy; (4)

Medrano had no ownership or financial interest in the drugs; (5) Medrano was

otherwise a law-abiding individual; (6) Medrano committed the crime to support

his family; and (7) Medrano was 60 years old at the time of sentencing and had a

life expectancy of 66 years, warranted a lesser sentence than the 14-year sentence

imposed. Medrano contends that, because he qualified for the “safety valve”

provision, the district judge could have imposed any sentence as low as time



                                           4
served. He notes that his 14-year sentence will not allow him to return to

Colombia and warn others of the consequences of his activity. He submits that a

121-month sentence would meet the requirements of § 3553(a). Consequently, he

concludes that his 14-year sentence was unreasonable.

      The government argues that we lack jurisdiction to decide the

reasonableness of Medrano’s sentence because the factors found in 18 U.S.C.

§ 3742(a) provide the only means for appellate review of a sentence. It contends

that § 3742(a) remains intact following United States v. Booker, 543 U.S. 220, 125

S.Ct. 738 (2005). The government asserts that § 3742 is jurisdictional and cannot

be expanded by judicial action. It submits that our court in United States v.

Winingear, 422 F.3d 1241 (11th Cir. 2005) (per curiam), confirmed the continuing

viability of § 3742(a) limitations because we held that it lacked jurisdiction to

review a downward departure. The government further argues that a defendant’s

claim that his sentence was unreasonable does not mean that it was “imposed in

violation of the law” standard of § 3742(a)(1). It contends that “reasonableness”

is not new substantive law, but a standard of review to replace those excised by

Booker. The government maintains that a sentence within the Sentencing

Guidelines range should be presumptively reasonable and rebuttable only by

showing that the sentence is unreasonable when measured against the § 3553(a)



                                           5
factors. Accordingly, the government contends that Medrano’s sentence was

reasonable because it asserts that the district judge followed the directives of

§ 3553(a) in this case and found that Medrano was a more mature individual with

greater responsibilities than other participants, which warranted the sentence

imposed.

                                  II. DISCUSSION

             We review subject matter jurisdiction de novo. Winingear, 422 F.3d

at 1245. Pursuant to 18 U.S.C. § 3742(a), a defendant may appeal his sentence if

that sentence:

      (1) was imposed in violation of law;
      (2) was imposed as a result of an incorrect application of the
      sentencing guidelines; or
      (3) is greater than the sentence specified in the applicable guideline
      range to the extent that the sentence includes a greater fine or term of
      imprisonment, probation, or supervised release than the maximum
      established in the guideline range, or includes a more limiting
      condition of probation or supervised release under section 3563(b)(6)
      or (b)(11) than the maximum established in the guideline range; or
      (4) was imposed for an offense for which there is no sentencing
      guideline and is plainly unreasonable.

18 U.S.C. § 3742(a) (emphasis added); see also Booker, 543 U.S. at ___, 125 S.Ct.

at 764-68 (excising the standards of review in 18 U.S.C. § 3742(e) and holding that

a review for reasonableness could be inferred from pre-2003 text preceding the

PROTECT Act revisions). We recently held that we have jurisdiction under 28



                                           6
U.S.C. § 3742(a)(1) to review for unreasonableness a sentence within the advisory

guideline range as a sentence imposed “in violation of law.” United States v.

Martinez, No. 05-12706, 2006 WL 39541, at *3-4 (11th Cir. Jan. 9, 2006) (per

curiam).

      Sentences imposed under an advisory guidelines system are reviewed for

“unreasonableness.” Booker, 543 U.S. at ___, 125 S.Ct. at 765. Following the

Booker decision, we have stated that a district court must first correctly calculate

the defendant’s Sentencing Guidelines range, then, using the 18 U.S.C. § 3553(a)

sentencing factors, the court can impose a more severe or more lenient sentence as

long as it is reasonable. United States v. Crawford, 407 F.3d 1174, 1179 (11th Cir.

2005); Winingear, 422 F.3d at 1246. The § 3553(a) factors include the available

sentences, the applicable Sentencing Guidelines range and policy statements, the

nature and circumstances of the offense, and the need for the sentence to (1) reflect

the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense, (2) afford adequate deterrence to criminal conduct, (3)

protect the public from further crimes by the defendant, and (4) provide the

defendant with needed correctional treatment. 18 U.S.C. § 3553(a); Winingear,

422 F.3d at 1246. “[N]othing in Booker or elsewhere requires the district court to

state on the record that it has explicitly considered each of the § 3553(a) factors or



                                           7
to discuss each of the § 3553(a) factors.” United States v. Scott, 426 F.3d 1324,

1329 (11th Cir. 2005).

      “Review for reasonableness is deferential.” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005) (per curiam). “[T]he party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in the

light of both th[e] record and the factors in section 3553(a).” Id. A sentence

within the advisory Sentencing Guidelines range is not per se reasonable, but is

expected to be reasonable. Id. (“[W]hen the district court imposes a sentence

within the advisory Guidelines range, we ordinarily will expect that choice to be a

reasonable one.”). We have held that a district court’s statement that it had

considered the § 3553(a) factors alone is sufficient in post-Booker sentences to

indicate that it considered the factors and concluded that the defendant’s sentence

was reasonable because the district court accurately calculated the Guidelines

range and the defendant’s sentence at the low end of the range reflected the court’s

consideration of his evidence in mitigation. See Scott, 426 F.3d at 1330.

      Since we have held that we have jurisdiction under § 3742(a)(1) to review a

sentence within the advisory Sentencing Guidelines range for reasonableness, we

likewise reject the government’s jurisdictional argument in this case. Because the

district judge considered the § 3553(a) factors, accurately calculated the



                                          8
Sentencing Guidelines range, and sentenced Medrano at the low end of the

Guidelines range, his sentence is not unreasonable. The district judge explicitly

mentioned his consideration of the § 3553(a) factors and Medrano’s mitigating

evidence and concluded that Medrano’s maturity and greater responsibilities

warranted a more severe sentence. Further, Medrano’s sentence was at the low end

of the Guidelines range, a range that takes into account his offense conduct, his

personal characteristics and history, just punishment, and adequate deterrence.

Therefore, Medrano’s sentence was reasonable.

                                 III. CONCLUSION

      Medrano appeals his 168-month sentence for conspiracy to possess with the

intent to distribute five kilograms or more of cocaine while aboard a vessel subject

to the jurisdiction of the United States and possession with the intent to distribute

five kilograms or more of cocaine while aboard a vessel subject to the jurisdiction

of the United States, in violation of 46 U.S.C. § 1903(a), (g), and (j), and 21 U.S.C.

§ 960(b)(1)(B)(ii). Explaining that we have jurisdiction to review a sentence

within the advisory guidelines range for reasonableness, we have determined that

Medrano’s sentence is reasonable because the district court considered the

§ 3553(a) factors, accurately calculated the Sentencing Guidelines range, and

sentenced Medrano at the low end of the Sentencing Guidelines range. Therefore,



                                           9
Medrano’s reasonable sentence is AFFIRMED.




                                   10